United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.A., Appellant
and
U.S. POSTAL SERVICE, ST. LOUIS
NETWORK DISTRIBUTION CENTER,
Hazelwood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0279
Issued: June 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 20, 2019 appellant, through counsel, filed a timely appeal from an
October 21, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the October 21, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $11,239.79 for which she was not at fault, for the
period May 12, 2017 through April 26, 2020 because she improperly received wage-loss
compensation at an augmented compensation rate; and (2) whether it properly denied appellant’s
request for waiver of recovery of the overpayment.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On December 3, 2011 appellant, then a 47-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on that day she sustained left hip and knee conditions when her
foot caught on the grate of the loader and she fell forward while in the performance of duty. OWCP
accepted the claim for left lower leg joint effusion, left lateral collateral ligament knee sprain, and
left lateral meniscal knee tear. Appellant underwent OWCP-authorized left knee arthroscopic
surgery, which was performed on October 16, 2012.5 OWCP expanded acceptance of appellant’s
claim to include: secondary left leg to left ankle lymphedema; post-traumatic edema-swelling of
the left lower extremity (including left ankle) and aggravation of right knee arthritis; and right
lower leg shin laceration without foreign body by decisions dated June 20, 2016, July 17, 2017,
and January 17, 2018, respectively. The record reflects that OWCP paid appellant intermittent
wage-loss compensation on the supplemental rolls from February 13, 2012 to November 20, 2017,
and by a schedule award as of November 21, 2017.
The record contains a claim for a schedule award (Form CA-7) dated April 24, 2013 in
which appellant listed her two daughters as dependents with birth dates of March 16, 1990 and
March 27, 1995.
In a Febuary 26, 2015 letter, OWCP advised appellant that it required aditional information
to determine continuing eligibility for compensaton for her claimed dependent daughter beyond
her 18th birthday. It asked appellant to provide a statement and certification of school enrollment
using attached forms to verify her daughter’s student status. OWCP afforded appellant 30 days to
submit additional evidence. Appellant did not respond to OWCP’s request.
Appellant filed a Form CA-7 claim for wage-loss compensation on May 10, 2017. She did
not list any dependents on this claim form. On October 10, 2017 appellant filed a claim for a
schedule award (Form CA-7). She did not list any dependents on the claim form.

4

Docket No. 15-1268 (issued December 10, 2015).

5
OWCP assigned this claim OWCP File No. xxxxxx499. On October 25, 2013 it administratively combined
OWCP File No. xxxxxx499 with OWCP File No. xxxxxx614, with the latter serving as the master file. Under OWCP
File No. xxxxxxx614, OWCP accepted that appellant sustained a left knee strain as the result of a February 2, 2003
traumatic injury.

2

By decision dated March 21, 2018, OWCP granted appellant a schedule award for 26
percent permanent impairment of the right lower extremity (knee) and an additional 18 percent
permanent impairment of the left lower extremity (knee), resulting in a total 21 percent left lower
extremity permanent impairment. The award covered a period of 362.88 weeks for the left lower
extremity and 524.16 weeks for the right lower extremity from November 21, 2017 to
April 26, 2020. This decision noted that the schedule award would be paid at the 66 2/3
compensation rate for employees without an eligible dependent.
On May 11, 2018 OWCP paid appellant intermittent wage-loss compensation on the
supplemental rolls for the period May 12 through November 20, 2017. Appellant’s weekly pay
rate of $1,070.08 was multiplied by a compensation rate of 75 percent for employees with an
eligible dependent, which was multiplied by 29.95 hours of time lost,6 yielding a net payment of
$626.52.
The record reflects that appellant received schedule award payments from November 21,
2017 through April 26, 2020. These payments were made at the 75 percent rate for employees
with an eligible dependent.
In a lump-sum schedule award calculation form dated February 5, 2019, OWCP utilized
the four-week compensation schedule award amount appellant was receiving at the 75 percent rate,
to compute the remaining schedule award due appellant.
On February 11, 2019 appellant signed an agreement to accept lump-sum settlement of
schedule award. She agreed to accept the sum of $46,784.96 in payment of compensation for the
commuted value of further installments of compensation for the remainder of the schedule award
payable from March 31, 2019 through April 26, 2020.
In a September 6, 2019 preliminary overpayment determination, OWCP informed
appellant of its preliminary determination that an overpayment of compensation in the amount of
$11,239.79 had been created for the period May 12, 2017 through April 26, 2020 because she had
been paid compensation at the augmented rate of 3/4 when she should have been paid
compensation at the 2/3 rate of her weekly pay. It found that she had been paid intermittent wageloss compensation of $626.52 for the period May 12 through November 20, 2017 when she should
have been paid $556.88, resulting in an overpayment of $69.64. OWCP found that appellant had
been paid for a schedule award in the amount of $60,281.47 for the period November 21, 2017
through March 30, 2019 when she should have been paid $53,569.64, resulting in an overpayment
of $6,711.83. Lastly, it found that she received a lump-sum payment of $46,784.96 for a schedule
award payable for the period March 31, 2019 through April 26, 2020 when she should have been
paid $42,326.64, resulting in an overpayment of $4,458.32. OWCP then added these amounts
resulting in a total overpayment of $11,239.79.

6

This computation was based on intermittent wage loss for 1.84 hours on May 12, 2017, 1.37 hours on May 15,
2017, 1.90 hours on June 2, 2017, 1.37 hours on August 14, 2017, 2.00 hours on September 7, 2017, 1.97 hours on
September 18, 2017, 1.91 hours on September 25, 2017, 1.96 hours on October 2, 2017, 3.74 hours on October 5,
2017, 3.41 hours on October 19, 2017, 1.71 hours on October 30, 2017, 1.94 hours on December 4, 2017, 1.77 hours
on December 11, 2017, and 3.06 hours on January 4, 2018. OWCP changed the end date from January 4, 2018 to
November 20, 2017 because the system would not allow payment that went into the schedule award period.

3

OWCP further found that appellant was without fault in the creation of the overpayment.
It advised appellant that, if she disagreed with the fact or amount of the overpayment, she had the
right to submit new evidence and to request a prerecoupment hearing before a representative of
OWCP’s Branch of Hearings and Review. OWCP also requested that she complete the enclosed
overpayment recovery questionnaire (Form OWCP-20), and attach supporting documents
including copies of income tax returns, bank account statements, bills and canceled checks, pay
slips, and any other records, which supported the income and expenses listed. It advised that,
under 20 C.F.R. § 10.438, failure to submit the requested information within 30 days would result
in denial of waiver of recovery of the overpayment.
On September 19, 2019 appellant completed Form OWCP-20, contesting fact and amount
of the overpayment and requesting waiver. She asserted that her youngest daughter had been her
dependent and in school full time. Appellant submitted a college transcript for the year 2014. On
the Form OWCP-20 she reported $2,600.00 in monthly income, $2,243.00 in monthly expenses
and $3,200.00 in assets. Appellant did not submit any supporting financial documentation.
By decision dated October 21, 2019, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $11,239.79 for the period May 12, 2017 through April 26, 20207 because she had improperly
received augmented compensation without having eligible dependents. It found that appellant was
without fault in the creation of the overpayment, but denied waiver of recovery of the overpayment.
OWCP found the financial information appellant provided established that she was able to repay
the overpayment. It instructed appellant to submit monthly payments of $300.00.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from a personal injury sustained while in the performance of duty.8 If the
disability is total, the United States shall pay the employee during the period of total disability the
basic compensation rate of 66 2/3 percent of his monthly pay. A disabled employee is entitled to
an augmented compensation rate of 75 percent if she has one or more dependents.9
A dependent includes an unmarried child who, while living with the employee or receiving
regular contributions from the employee toward his or her support, is either under 18 years of age
or over 18 years of age and incapable of self-support due to physical or mental disability.10 A
child is also considered a dependent if he or she is an unmarried student under 23 years of age who

7

The Board notes a typographical error in the decision where OWCP notes the period of the overpayment as
“May 12, 2017 through April 6, 2020.” In the body of the decision, OWCP correctly notes the period as May 12,
2017 through April 26, 2020 in calculating the overpayment.
8

5 U.S.C. § 8102(a).

9

R.G., Docket No. 18-1251 (issued November 26, 2019); O.R., 59 ECAB 432, 436 (2008); id. at §§ 8105(a) and
8110(b).
10

Id. at § 8110(a).

4

has not completed four years of education beyond the high school level and is currently pursuing
a full-time course of study at a qualifying college, university, or training program.11
If a claimant received compensation at the augmented rate during a period when he or she
did not have an eligible dependent, the difference between the compensation that was disbursed at
the 75 percent augmented rate and the compensation that should have been disbursed at the 66 2/3
percent basic rate constitutes an overpayment of compensation.12
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $11,239.79 for the period May 12, 2017 through April 26, 2020
because she improperly received wage-loss compensation at an augmented compensation rate to
which she was not entitled.
While appellant has alleged that her youngest daughter, who was over the age of 18 at the
time, continued to qualify as a dependent as a full-time student, appellant only submitted a 2014
college transcript, which preceded the period of the overpayment in question. The Board,
therefore, finds that OWCP properly determined that appellant was not entitled to the augmented
compensation rate as of May 12, 2017.
Compensation records confirm that OWCP paid appellant intermittent wage-loss
compensation at the augmented rate from May 12 through November 20, 2017, which amounted
to a total of $626.52. Appellant, however, was only entitled to receive $556.88 in compensation
at the basic rate, resulting in an overpayment in the amount of $69.64. For the period
November 21, 2017 through March 30, 2019, OWCP paid appellant for a schedule award in the
amount of $60,281.45. Appellant, however, was only entitled to receive $53,569.64 for her
schedule award compensation at the basic rate resulting in an overpayment of $6,711.83. Lastly,
OWCP found appellant received a lump-sum payment of $46,784.96 for her schedule award
payable for March 31, 2019 through April 26, 2020 when she was only entitled to receive
$42,326.64 resulting in an overpayment of $4,458.32. OWCP then combined these amount to find
a total overpayment of $11,239.79. Accordingly, the Board finds that OWCP properly determined
that she received an overpayment of compensation in the amount of $11,239.79 for the period
May 12, 2017 through April 26, 2020.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.13
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses, and assets as
11

R.G., supra note 9; E.G., 59 ECAB 599 (2008).

12

R.G., supra note 9; Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

13

Supra note 2 at § 8129.

5

specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.14
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA or would be against equity and good conscience are set forth in sections 10.434
to 10.437 of OWCP’s regulations.15 Section 10.436 provides that recovery of an overpayment
would defeat the purpose of FECA if recovery would cause hardship because the beneficiary needs
substantially all of his or her income (including compensation benefits) to meet current ordinary
and necessary living expense, and, also, if the beneficiary’s assets do not exceed a specified amount
as determined by OWCP from data provided by the Bureau of Labor Statistics.16 For waiver of
recovery of the overpayment under the defeat the purpose of FECA standard, appellant must show
that he or she needs substantially all of his or her current income to meet current ordinary and
necessary living expenses, and that assets do not exceed the resource base.17 An individual is
deemed to need substantially all of his or her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.19 Appellant,
however, had the responsibility to provide supporting financial information to OWCP,20 but she
did not do so.
Consequently, as appellant did not submit the supporting financial information required
under section 10.438 of OWCP’s regulations, which was necessary to determine her eligibility for
waiver, OWCP properly denied waiver of recovery of the overpayment.21

14

20 C.F.R. § 10.438.

15

Id. at §§ 10.434-10.437.

16

Id. at § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Chapter 6.400.4a(2).
17

Id.

18

Id.

19

5 U.S.C. § 8129.

20

20 C.F.R. § 10.438.

21

Id. at § 10.438; see also M.B., Docket No. 19-1108 (issued October 19, 2020).

6

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $11,239.79 for the period May 12, 2017 through April 26, 2020
because she improperly received wage-loss compensation at an augmented compensation rate to
which she was not entitled. The Board further finds that OWCP properly denied waiver of
recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

